UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1344



ANTHONY N. YENGWIA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-230-324)


Submitted:   September 2, 2005            Decided:   October 25, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, Silver Spring, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, James A. Hunolt,
Senior Litigation Counsel, M. Jocelyn Lopez Wright, Assistant
Director, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony N. Yengwia, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   denying   his   motion   to   reopen   immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying

Yengwia’s motion. See 8 C.F.R. § 1003.2(a) (2005); INS v. Doherty,

502 U.S. 314, 323-24 (1992). Accordingly, we deny the petition for

review for the reasons stated by the Board.         See In re: Yengwia,

No. A95-230-324 (B.I.A. Mar. 7, 2005).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        PETITION DENIED




                                 - 2 -